Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 14, 2016

                                      No. 04-16-00499-CV

                                IN THE MATTER OF B.M.G.,

                  From the 386th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015JUV00641-W1
                           Honorable Laura Parker, Judge Presiding


                                         ORDER
        A filing fee of $205 was due when this appeal was filed, but it was not paid. See Tex.
Sup. Ct., Fees Charged in the Supreme Court, In Civil Cases in the Courts of Appeals, and
Before the Judicial Panel on Multi-District Litigation, Docket No. 15-9158 (Aug. 28, 2015). The
fee remains unpaid, and appellant has not filed an affidavit of indigence. We therefore order
appellant B.M.G. by September 26, 2016, to either: (1) pay the filing fee; or (2) provide written
proof to this court that he is indigent or otherwise excused by statute or the Texas Rules of
Appellate Procedure from prepaying fees and costs. See TEX. R. APP. P. 20.1 (providing that
indigent party who complies with provisions of that rule may proceed without advance payment
of costs). If appellant fails to respond satisfactorily within the time ordered, this appeal will be
dismissed. See TEX. R. APP. P. 5 (providing appellate courts may enforce rule requiring payment
of costs “by any order that is just”); R. 42.3 (permitting appellate courts to dismiss an appeal
when appellant fails to comply with a court order).


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court